Citation Nr: 1442472	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for Barrett's esophagus (GERD).

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to February 1990, from September 1996 to September 2000, and from March 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's GERD and service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left ear hearing loss was incurred in service.

2.  Sleep apnea was incurred in service.

3.  The evidence is at least in relative equipoise on the question of whether the Veteran's erectile dysfunction is related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  



A.  Hearing Loss

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

In addition, under case law, VA recognizes that normal thresholds for hearing under the applicable range of frequencies is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, although not necessarily a hearing disability for VA purposes.  See Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

The Veteran's DD Form 214 indicates that one of his primary specialties was cannon crewmember.  Therefore, the record shows that he was exposed to acoustic trauma during service.  At a July 2010 VA examination, the Veteran reported decreased hearing beginning in 1990 after being exposed to artillery fire.  The Veteran is competent to report symptoms regarding hearing loss, and the Board finds him to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).    

On a July 2009 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
70
65
70
80

Therefore, since the Veteran filed his claim for service connection in December 2008, there is a current left era hearing loss disability because the threshold requirements of 38 C.F.R. § 3.385 have been met during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).   The July 2010 VA examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss was permanently aggravated by noise exposure during military service.  Since the competent and probative evidence of record is at least in equipoise, the Board finds that service connection for left ear hearing loss is warranted. 38 C.F.R. § 3.303(d).

B.  Sleep Apnea

The service treatment records (STRs) do not show complaints, treatment or a diagnosis related to sleep apnea.  VA treatment records indicate that the Veteran was diagnosed with severe sleep apnea based on a May 2008 sleep study.  He has been treated with use of a CPAP machine.  

The Veteran wrote on his December 2011 VA Form 9 that his sleep apnea was incurred while he was serving in Afghanistan from June 2005 through July 2006.  He frequently woke up in the middle of the night gasping for breath.  An individual who shared quarters with him during the deployment frequently woke him up due to loud snoring and because he thought that the Veteran stopped breathing in his sleep.  He would wake up tired and occasionally got into trouble with superiors because he fell asleep during meetings.  The Veteran further wrote that he continued to have difficulty sleeping when he returned home and that his wife told him he snores loudly and stops breathing in his sleep.  

The Veteran is competent to report what he and others have observed regarding his sleep.  See Layno, 6 Vet. App. at 470.  In addition, the Board finds the reports to be credible.  The record shows that the Veteran has had recurrent symptoms related to his sleep since service.  Further, his initial post-service sleep study revealed he had sleep apnea.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.

C.  Erectile Dysfunction

The STRs do not show treatment, complaints or a diagnosis related to erectile dysfunction.  VA treatment records show that since November 2006 the Veteran was treated for erectile dysfunction.  At a July 2010 VA genitourinary examination he was diagnosed with erectile dysfunction and the examiner opined that it was at least as likely as not related to or caused by service.  The opinion was based on a review of STRs, VA treatment records, the history provided by the Veteran, and the examination.  Since the competent and probative evidence is at least in equipoise, service connection for erectile dysfunction is warranted. 38 C.F.R. § 3.303(d).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for sleep apnea is granted.

Service connection for erectile dysfunction is granted.

REMAND

The record shows that the Veteran receives regular VA; records of his VA treatment, however, dated since April 2011, have not been physically or electronically associated with the claims folder.  The Veteran was last formally examiner in July 2010 and thus the Board finds that the claim must be remanded to associate those records and to afford him a VA examination to assess the current severity of his GERD.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The Veteran seeks service connection for a left shoulder disability.  In a February 2010 statement he wrote that he injured his shoulders in May or June of 2005 while stripping parts from trucks as part of preparation for deployment.  At an October 2010 examination for a Medical Evaluation Board proceeding for his National Guard service, the Veteran reported that in May 2005, while preparing to ship trucks overseas prior to deployment, he felt a pop in both shoulders when lifting a seat overhead.  The Veteran had a VA examination for his shoulders in July 2010, and he was diagnosed with bilateral impingement syndrome.  However, no nexus opinion was provided.  Thus, he must be scheduled for a new VA examination.

VA treatment records to April 2011 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from April 2011 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for an increased evaluation for GERD and service connection for a left shoulder disability.  Document all unsuccessful attempts to obtain such records.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of the nature, extent and severity of his GERD and the impact of the condition on his ability to work, and his left shoulder disability, including its onset.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's VA treatment records from April 2011 to the present.

4.  Schedule the Veteran for an appropriate VA examination for his GERD.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner must identify all manifestations of the Veteran's GERD and indicate the impact it has on his ability to secure or follow a substantially gainful occupation.  

5.  Schedule the Veteran for a VA examination to determine the nature, onset and likely etiology of his left shoulder disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is to state whether it is at least as likely as not that the Veteran's left shoulder disability had onset in service or is otherwise related to service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's report of the 2005 pre-deployment incident in which he felt a pop in his shoulders while working on trucks.

A detailed rationale for any opinion expressed must be set forth.  If the examiner cannot express an opinion without resorting to speculation, the report must state why that is so.

6.  Then readjudicate the appeal.  If any benefits sought on appeal remain denied, the RO should provide the Veteran a supplemental statement of the case (SSOC), and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


